In an action to recover money loaned and damages sustained as a result of an alleged conspiracy, the plaintiff appeals from an order of the Supreme Court, Queens County, dated January 27, 1961, which granted the motion of defendant Tina Bosco to open her default, to vacate the default judgment entered against her for $5,927.25, and to permit her to serve an answer, and which vacated an order of severance by said court, dated October 5, 1960, such relief being granted on the condition: (1) that the said judgment remain a lien as security for any recovery which may be had against her in the action; (2) that she serve an answer within 10 days after the service of a copy of the order with notice of entry and (3) that she pay costs in the sum of $25. Order affirmed, without costs. Said defendant’s time to serve her answer is extended until 20 days after entry of the order hereon. A default may be opened on appropriate terms where, as here, it occurred through a defendant’s mistake or ignorance as to the law (see, e.g., Gideon v. Dwyer, 17 Misc. 233, affd. 7 App. Div. 608; President, etc., of Eagle Bank of New Haven v. Holley, 7 Cow. 514). Nolan, P. J., Beldock, Ughetta, Pette and Brennan, JJ., concur.